Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Alan David Hutchinson is suspended from the practice of law for one year and until further order of the Court, with the entire suspension stayed by a two-year period of probation subject to the following conditions: a. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; b. Respondent shall notify the Administrator within 14 days of any change of address; c. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; d. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; e. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct; f. Respondent shall completely abstain from the use of alcohol, methamphetamine, and any unprescribed controlled substances; g. Respondent shall complete treatment in the outpatient program at Howard Brown Health Center, a program that specializes in individuals who have abused or been dependent on methamphetamine; h. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; i. Respondent shall participate in a 12-step program by attending at least three meetings per week. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; j. Respondent shall secure and maintain a sponsor in a 12-step program for the term of probation. Respondent shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and shall report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 hours of his knowledge of that usage; k. Respondent shall complete a one-year Caduceus commitment, or other comparable program approved by the Administrator, after he completes his outpatient program at Howard Brown Health Center. Attendance at these meetings shall be considered toward respondent’s attendance requirement set forth in condition (i) herein; l. Respondent shall report to the Administrator any lapse of his sobriety or usage of any unprescribed controlled substance within 72 hours of that usage; m. Probation shall be revoked if respondent is found to have violated any of the terms of his probation. The one-year period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of Court.